° * Case 1:19-mj-03189-KBM Document 7 Filed 09/19/19 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

 

 

UNITED STATES DISTRICT CouRT.
for the

District of New Mexico

United States of America

 

 

V. )
) Case No.

Jonathan GOMEZ )

)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Jonathan GOMEZ ;
who is accused of an offense or violation based on the following document filed with the court:

Indictment O Superseding Indictment Ol Information © Superseding Information we Complaint
Probation Violation Petition CO) Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1962(d) - Racketeer Influenced and Corrupt Organizations (RICO)

Date: 09/16/2019 Tae omy)

Issuing officer's signaturg/)

City and state: Albuquerque, New Mexico Hon. Karen B. Molzen, US Magistrate Judge

Printed name and title

 

Return

 

 

This warrant was received on (date) , and the person was arrested on (date) 4714 S14
at (city and state) Santa Fe Nm (um Dec) .
é ~ fF

Date: GW/I9 fy AN ONS oO

Arresting officess#ignature

Amy Con, Dad US Mergt D

Printed name and title

 

 

 
